DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the third Office Action based on Application 16/329,215 and in response to a Pre-Brief Conference arguments filed 09/27/2021.
Claims 1 and 3-18 are previously pending, no claims have been amended.  Claims 1 and 3-18 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-7, 11, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIRAOKA (JP 2005102364 A) in view of KEIJI (WO 2006006224 A1).
With respect to claims 1, 3, 11, and 13-15.  HIRAOKA teaches a distributed energy community control system (paragraph 0015).  There is included a control device 110 for controlling the distributed power supply device and energy storage devices for the consumers (paragraph 0016).  There are distributed control devices for controlling distributed power supply devices and energy storage devices of consumers (paragraph 0016).  The distributed control devices 110, 111, …, 11n have a communication means with a central control device 21 and operate the distributed power supply devices and energy storage devices of each consumer in the customer groups (paragraph 0017).  The central controller 21 monitors the energy supply and demand status in the energy community and customer groups (paragraph 0018).  In the center there are a fuel cell as a power generator and a storage battery as an energy storage device which are controlled by a central control device (paragraph 0018).  There is a prediction accuracy which improves as the power load demand increases, the size of the consumer group is determined in consideration of the accuracy of the demand prediction (paragraph 0019).  The central control device predicts the electric power and or heat load demand of each consumer using weather information, event information, for consumers having a power generator using natural energy such as sunlight or wind power (paragraph 0021).  A power generation prediction is performed, and these prediction results are transmitted to each of the distributed control devices (paragraph 0021).  The central control device 21 transmits a control signal pattern corresponding to the power price in the community 
HIRAOKA teaches each of the distributed control devices transmits the search results of the optimum operation plan to the central control device (paragraph 0026).  The central control device receives the optimum operation plan from each of the distributed control devices, and calculates the energy supply/demand balance in the community for each hour when the power source is operated (paragraph 0026).  Therefore HIRAOKA at least teaches a controller that takes into account operational characteristics of the fuel cell (paragraph 0026).  However, HIRAOKA does not explicitly transmitting information for a first operation state and a second operating state.  
KEIJI teaches a fuel cell system comprising a fuel cell and a power load, a demand control section for transmitting demand information, an a fuel cell control system for transmitting a notice of permitting increase in power consumption on the condition that the fuel cell can supply more power to the power load upon receiving the demand information (abstract).  If the power demand is greater than the maximum generated power of the fuel cell, the power supply may be cut off (paragraph 0006).  The power control unit transmits power request information, the fuel cell can supply more power to the power load (paragraph 0008).  The fuel cell control unit is equipped with a load control unit that increases power consumption when the power consumption 
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the information for the first and second operating state of the fuel cell as taught by KEIJI for the system of HIRAOKA as this is a combination of known prior art elements in order to achieve predictable results.  In the present case, 
With respect to claims 4 and 6.  HIRAOKA does not explicitly teach the power management system includes information indicating a stop state of the fuel cell.  
KEIJI teaches a fuel cell system that includes a fuel cell, a power load, and a demand control section for transmitting demand information (abstract).  There includes a demand control section for transmitting demand information in advance when it is necessary to increase the power consumption of the power load, and a fuel cell control section for transmitting a notice of permitting increase in power consumption on condition that the fuel cell can supply more power to the power load upon receiving the demand information from the demand control section, and a load control section for increasing power consumption of the power load on condition that the notice of permission is received from the fuel cell control section (abstract).  The request control unit transmits power request information (paragraph 0009). When an instruction to turn off is received from the fuel cell control unit, power consumption is reduced, so it is possible to prevent the peak of the total value of power consumption from exceeding the maximum power generation by the fuel cell (paragraph 0009).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include fuel cell information indicating a stop state of the fuel cell as taught by KEIJI for the system of HIRAOKA as this is a combination of known prior art elements in order to achieve predictable results.  In the present case, both HRAOKA and KEIJI teaches control device and systems for controlling power systems with fuel 
With respect to claim 5.  HIRAOKA teaches the power supply information includes indicating at least one of a power generation period in which an operation in the power generation state is performed (see Figure 2).  
With respect to claim 7.  HIRAOKA as noted above teaches indicating at least a first and second states as argued above.  Specifically the energy supply/demand balance (paragraph 0026).  Then as noted above in view of KEIJI, this may include a third state of the stop operation of the fuel cell.
With respect to claims 16-18.  HIRAOKA teaches it is determined whether a surplus or shortage of energy in each time zone is in an allowable range (paragraph 0026).  If it is within an allowable range, the pattern is adjusted and transmitted, if it is within the allowable range, the power generation forecast is corrected (paragraph 0026).  HIRAOKA teaches the control device calculates the energy supply/demand balance (paragraph 0026) and this includes determining the surplus energy (paragraph 0026).  Therefore HIRAOKA would inherently specify that during the operation of the fuel cell the amount of surplus power would be lower, as the power is being used.  

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIRAOKA (JP 2005102364 A) in view of in view of KEIJI (WO 2006006224 A1) as applied to claim 1 above, and further in view of FUJII (JP 2013024548 A).
Claim 8 is dependent upon claim 1 which is rejected above under 35 U.S.C. 103 in view of HIRAOKA and KEIJI, and claims 9-10 are dependent upon claim 8.  
FUJII a fuel cell systems may include a plurality of types of fuel cells, including SOFC, molten carbonate fuel cells, phosphoric acid fuel cells, and polymer electrolyte fuel cells as an example (paragraph 0002).
At the time the invention was filed one having ordinary skill in the art would have been motivated to include information about the type of the fuel cell for the system of HIROAKA as taught by FUJII, since FUJII teaches that multiple types of fuel cells are commonly known.  
FUJII as noted above teaches that fuel cells include multiple types.  Therefore it would have been obvious at the time the invention was made to have different types of fuel cells in different customer groups, as this is a choice of a finite number of possible alternatives in order to achieve predictable results.  HIRAOKA teaches the central controller monitors the energy supply and demand status in the customer group (paragraph 0017) the central control device predicts also the electric power and or the heat load demand of each consumer (paragraph 0021).  FUJII then teaches that different types of fuel cells have different heat and operating temperatures (paragraph 0003-0004).  Therefore it would have been obvious for the power management to transmit the power command messages at different start times, as the different fuel cells have different operating temperatures, and therefore would need different start times for .  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIRAOKA (JP 2005102364 A) in view of KEIJI (WO 2006006224 A1), as applied to claim 1 above, and further in view of ATAKA (JP 2014149950 A).
Claim 12 is dependent upon claim 1 which is rejected above under 35 U.S.C. 103 in view of HIRAOKA and KEIJI.  HIRAOKA does not explicitly teach the exhaust heat of the fuel cell apparatus is used to control an amount of hot water or temperature of a hot water supply apparatus in the each of the plurality of facilities, and the distributed power supply information.  
ATAKA teaches a method for controlling fuel cells and the generation of the surplus heat of the fuel cells in the energy management area (paragraph 0039).  The control unit of the energy management apparatus, there is a surplus heat calculation unit that acquires information on the heat demand of the hot water storage tank from the energy management apparatus of each facility (paragraph 0039).  The surplus heat calculation unit transmit heat demand request for requesting information on the heat demand to the facility energy management apparatus, calculates the heat demand in response to the reception of the heat demand request, and transmits the calculated heat demand from the communication unit to the energy management apparatus (paragraph 0039).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the heat calculation and control methods of ATAKA for the .  

Response to Arguments
Applicant’s arguments, see the Pre-Appeal Brief Request, filed 09/27/2021, with respect to the rejection(s) of claim(s) 1, 3, 11, and 13-18 under 35 U.S.C. 102(a1) in view of HIRAOKA have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of HIRAOKA and KEIJI.
Applicant argues that claim 1 recites “transmitting information possible to identify a first operating state ... and a second operating state”.  Applicant argues that the rejection cites the energy supply/demand balance of HIRAOKA cannot mean two things, and that the demand balance cannot be equated to one of the claimed operating states.  This argument is persuasive, and new grounds of rejection are made in view of HIRAOKA and KEIJI.  
Specifically KIEJI teaches information to identify whether or not the fuel cell has started (paragraph 0050) as well as a load following operation state (paragraph 0034).  Specifically the power load request power form the control unit (paragraph 0034) therefore the fuel cell system is transmitting the information with respect to the notes operating states.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722